Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-2008

Estate Schultz v. Potter
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2752




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Estate Schultz v. Potter" (2008). 2008 Decisions. Paper 818.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/818


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 07-2752
                                      ___________


                        ESTATE OF ALBERT P. SCHULTZ,
                        BONNIE SCHULTZ, Representative,

                                             Appellant

                                             v.

                                 JOHN E. POTTER,
                                Postmaster General,
                             United States Postal Service

                                      ___________


                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 05-cv-01169)
                 District Judge: The Honorable Donetta W. Ambrose

                                      ___________

                              ARGUED MAY 22, 2008

           Before: SMITH, HARDIMAN, and NYGAARD, Circuit Judges.




                                   (Filed: July 22, 2008)

Alexander Schultz, Esq. (Argued)
P. O. Box 32644
Palm Beach Gardens, FL 33420
      Counsel for Appellant

David C. Belt, Esq. (Argued)
United States Postal Service
Office of Labor Law
475 L’Enfant Plaza, SW
Washington, DC 20260-1133

Robert L. Eberhardt, Esq.
Office of the United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219

David G. Karro, Esq.
United States Postal Service
Room 6416
475 L’Enfant Plaza, SW
Washington, DC 20260
      Counsel for Appellee

                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       This appeal concerns the District Court’s disposition of an enforcement action that

arose originally from a decision of the U.S. Merit Systems Protection Board. For the

reasons explained below, we do not reach the merits of the appeal because we lack

jurisdiction.




                                            2
       The District Court’s May 3, 2007 order, from which Schultz appeals, states the

following language.

                      AND NOW, this 2nd day of May, 2007, having
                      held a final conference and there being no
                      outstanding issues remaining in this case, it is
                      ordered that the above captioned case be
                      marked closed.


We conclude that this order is an administrative closeout order. Such orders lack finality

and we do not have jurisdiction to review them. Penn West Associates, Inc. v. Cohen,

371 F.3d 118 (3d Cir. 2004).

       We note from the briefs and from oral argument that appellant expresses its

particular concern that the District Court did not establish a sum-certain value for health

care benefits that it is due. Our lack of jurisdiction precludes us from reaching this issue,

and we regard the determination of the precise value of such benefits to be squarely

within the ambit and authority of the District Court.

       For these reasons, we will dismiss this appeal and remand for further disposition

by the District Court.




                                              3